DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, second paragraph (with respect to Ono teaching a lens system comprising fifteen lenses) and page 13, second paragraph, filed April 29, 2021, with respect to claims 1, 3-5, 8, 11 and 12 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 8, 11 and 12 has been withdrawn. 
Applicant’s arguments, see page 11, second paragraph, filed April 29, 2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Suzuki (U.S. Patent Number 6,016,229).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamanishi (U.S. Patent Number 4,621,909) in view of Suzuki (U.S. Patent Number 6,016,229).
With regard to independent claim 1, although Hamanishi teaches an imaging lens (column 1, lines 7-9) comprising: a first lens (Figure 1, element L1) having positive refractive power (column 4, line 17); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3) having negative refractive power (column 4, line 20); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7), arranged in this order from an object side to an image plane side, wherein said imaging lens has a total of seven lenses (Figure 1), said first lens is formed in a meniscus shape near an optical axis thereof (column 4, Table 1, data for r1 and r2), said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof (column 4, Table 1, data for r5 and r6), and said sixth lens is formed in a meniscus shape near an optical axis thereof (column 5, Table 1 (cont.), data for r10 and r11), Hamanishi fails to teach such an imaging lens wherein the seventh lens has at least one aspheric surface.  In a related endeavor, Suzuki teaches an imaging lens having a total of seven lenses (Figure 1) wherein a lens in the third lens group may have an aspheric shape (column 5, lines 65-column 6, lines 5), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the imaging lens, as taught by Hamanishi, with the lens having an aspheric surface, as taught by Suzuki, to effectively correct coma, as is known in the art.
With regard to dependent claim 7, Hamanishi teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D23/f < 0.2, as defined (column 4, Table 1, data for d4 and f).

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to dependent claims 2 and 6, the reasons for indicating allowable subject matter are as set forth in the Office Action mailed March 4, 2021. 
With regard to dependent claims 3-5, although the prior art teaches an imaging lens comprising: a first lens having positive refractive power; a second lens; a third lens having negative refractive power; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said imaging lens has a total of seven lenses, said first lens is formed in a meniscus shape near an optical axis thereof, said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof, and said sixth lens is formed in a meniscus shape near an optical axis thereof, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.1 < f2/f3 < 0.6, as defined and claimed in claim 3; 1.0 < f4/f < 3.0, as defined and claimed in claim 4; or -4.0 < f7/f < -0.8, as defined and claimed in claim 5.
With regard to independent claim 8, although the prior art teaches an imaging lens comprising: a first lens having positive refractive power; a second lens; a third lens; a fourth lens having positive refractive power; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said first lens is formed in a meniscus shape near an optical axis thereof, said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof, and said sixth lens is formed in a meniscus shape near an optical axis thereof, the prior art fails to teach such an imaging lens having a total of seven lenses. 
Dependent claims 9-14 are allowable for the reasons as set forth above as they inherit all of the limitations of the claim from which they depend.
With regard to claims 15-20, the reasons for indicating allowable subject matter are as set forth in the Office Action mailed on March 4, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
12 May 2021